       Case 4:17-cv-05948-SBA Document 66 Filed 01/28/19 Page 1 of 2



 1   HECTOR BALDERAS
     Attorney General of New Mexico
 2   ARI BIERNOFF (CA State Bar No. 231818)
     BILL GRANTHAM (pro hac vice admission)
 3   Assistant Attorneys General
      201 Third St. NW, Suite 300
 4    Albuquerque, NM 87102
      Telephone: (505) 717-3520
 5    E-Mail: abiernoff@nmag.gov,
      wgrantham@nmag.gov
 6
     Attorneys for Plaintiff State of New Mexico
 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12                                                      Case No. 4:17-cv-05948-SBA
     STATE OF CALIFORNIA, et al.,
13                                                      NOTICE OF CHANGE OF COUNSEL
                                          Plaintiffs,
14
                   v.
15
     UNITED STATES DEPARTMENT OF
16   THE INTERIOR, et al.,
17                                     Defendants.
18

19

20

21

22

23
          PLEASE TAKE NOTICE that Assistant Attorney General Ari Biernoff of the Office of the
24
     Attorney General of New Mexico hereby withdraws his appearance as counsel of record on
25
     behalf of Plaintiff State of New Mexico in this matter. Assistant Attorney General William
26
     Grantham remains as counsel of record for the State of New Mexico.
27

28
       Case 4:17-cv-05948-SBA Document 66 Filed 01/28/19 Page 2 of 2



 1   Dated: January 28, 2019                  HECTOR BALDERAS
                                              Attorney General of New Mexico
 2
                                              /s/ Ari Biernoff
 3                                            ARI BIERNOFF
                                              Assistant Attorney General
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
     NOTICE OF CHANGE OF COUNSEL
